IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                                   July 23, 2014 Session

        COMMERCIAL PAINTING COMPANY, INC. V. THE WEITZ
                    COMPANY, LLC ET AL.

                 Appeal from the Chancery Court for Shelby County
                 No. CH0615733    Kenny W. Armstrong, Chancellor




              No. W2013-01989-COA-R3-CV - Filed November 18, 2014




In this construction contract dispute, the trial court granted summary judgment in favor of
the defendant general contractor as to all of the plaintiff subcontractor’s tort claims. The
parties proceeded to trial on the remaining issues and judgment was awarded in favor of the
subcontractor. Both parties raise numerous issues on appeal. Because we conclude that the
trial court applied an improper standard in granting summary judgment, we vacate the order
of summary judgment in favor of the general contractor. In addition, because the
subcontractor’s tort claims may alter the remaining issues in this case, we decline to consider
the remaining issues raised by the parties. Vacated and remanded.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Vacated
                                   and Remanded

J. S TEVEN S TAFFORD, J., delivered the opinion of the Court, in which D AVID R. F ARMER, J.,
and R OBERT L. C HILDERS, S P. J., joined.

Scott A. Frick, Memphis, Tennessee, for the appellant, Commercial Painting Company, Inc.

Jeffrey C. Smith, Memphis, Tennessee, for the appellee, The Weitz Company, LLC.

Holly Streeter-Schaefer, Kansas City, Missouri, admitted Pro Hac Vice, for the appellee, The
Weitz Company, LLC.



                                         OPINION
                                            Background

        This case arises over a contract dispute between general contractor,
Defendant/Appellee The Weitz Company, Inc. (“Weitz”), and its dry-wall subcontractor,
Plaintiff/Appellant Commercial Painting Company, Inc. (“Commercial Painting”). Weitz is
a foreign limited liability company who was employed to construct a multi-building
retirement community in Germantown, Tennessee. Commercial Painting is a closely-held
Tennessee corporation owned by Mark Koch. Commercial Painting’s primary business is
performing commercial and residential construction wallcovering, painting, drywall
installation, metal stud installation, and other projects.

       The contract at issue involved the construction of a multi-building facility in Shelby
County. After Commercial Painting successfully bid on the project, in September of 2004,
the parties entered into a subcontract for Commercial Painting to perform substantial work
on the project. The subcontract provided that Commercial Painting would be paid
$3,222,400.00 for its work on the project. Specifically, the subcontract obligated Commercial
Painting to perform drywall installation throughout the project. In some places, Commercial
Painting was required to perform a high level finish on the dry wall, in order that the wall
could be painted. For the remainder of the contract obligations, however, Commercial
Painting was only required to perform a mid-level finish on the walls. Whether Commercial
Painting actually performed at this level would become an issue of much dispute as the
project progressed.

        Allegedly, at the time the parties entered into the subcontract, Weitz was already
approximately six to eight months behind schedule on the project. Commercial Painting
would later assert that Weitz improperly and unreasonably compressed construction
schedules in order to make up for the delay on the project. According to Weitz, however, the
project became further behind once Commercial Painting began working on the project in
the winter of 2004 due to Commercial Painting’s allegedly poor worksmanship and failure
to provide enough workers to timely complete the project. Because of this, Weitz allegedly
began negotiating with the project owner regarding an extension on the contract completion
date. It appears that the project owner eventually allowed a six-month extension, but
Commercial Painting was only informed that an extension of approximately four months had
been granted. According to Commercial Painting, Weitz intentionally and fraudulently failed
to disclose the full extent of the extension, in violation of the letter and spirit of the contract.1
Even with the extension, however, Commercial Painting alleged that Weitz continued to


       1
         According to Commercial Painting, Weitz failed to disclose the full extent of the extension
because it hoped to complete the project forty-five days early, thereby earning a bonus from the project
owner for early completion.

                                                   2
compress its schedules and improperly supplement its work because the extension did not
entirely mitigate the eight-month delay on the project.

        As previously discussed, the parties also disagreed as to the level of work required by
the contract, and both parties asserted that they incurred additional delays and additional
costs to bring the work to the desired level. Eventually, Weitz hired additional workers to
supplement the work done by Commercial Painting, alleging that it was required due to
Commercial Painting’s delays. Commercial Painting objected to the supplementation and
later alleged that they were required to perform even more work to correct the work of the
supplemental workers. At the conclusion of the contract, Weitz paid Commercial Painting
on Pay Applications 1 through 12. However, Weitz refused to pay Commercial Painting on
Pay Applications 13 through 17, which allegedly included previously agreed-upon work, as
well as additional work beyond the contract amount.

       Commercial Painting filed a complaint for damages on August 11, 2006, seeking an
award of $1,929,428.74, constituting damages for unpaid progress payments, interest on
retainage, extra work, unjust enrichment, plus attorney’s fees and interest. In addition to its
claims against Weitz, Commercial Painting also sought a judgment against Weitz’s sureties.
Weitz filed an Answer and Counterclaim on January 24, 2007, seeking $500,000 for costs
incurred on the project due to delays caused by Commercial Painting. Weitz claimed an
additional $233,217.51, representing damages under the liquidated damages provisions of
the parties’ contract, as well as increased management expenses resulting from the need for
additional supervision of the supplemental workers retained by Weitz to complete the project.

        On February 10, 2009, Weitz filed a Motion for Partial Summary Judgment pertaining
to Commercial Painting’s contract claims, arguing that Commercial Painting had waived its
right to payment of some of its claims by its failure to comply with the modification terms
in the subcontract. In response, in the fall of 2009, Commercial Painting filed two motions
to amend its complaint to assert additional causes of action in tort, as well as a claim for
punitive damages on the basis that the construction schedule attached to the subcontract was
inaccurate and inconsistent with alleged statements about the schedule. The trial court
granted Commercial Painting’s request to amend its complaint on October 29, 2009.
Accordingly, Commercial Painting filed an Amended Complaint on November 25, 2009. In
addition to its prior contract claims, Commercial Painting raised additional claims for fraud,
intentional and negligent misrepresentation, and rescission/reformation of the subcontract.
Specifically with regard to rescission, Commercial Painting contended that the subcontract
“should be rescinded in its entirety, or in the alternative, reformed to adjust the subcontract
price to include additional compensation to [Commercial Painting] for work, labor, and
materials[,] which [Commercial Painting] has provided and incorporated into the Project.”
Finally, Commercial Painting sought punitive damages against Weitz in the amount of

                                              3
$10,000,000.00.

       On October 19, 2010, Weitz filed an additional Motion for Partial Summary Judgment
seeking summary dismissal of Commercial Painting’s tort, rescission, and punitive damages
claims. On July 15, 2011, the trial court granted the Motion for Partial Summary Judgment,
and dismissed Commercial Painting’s tort, rescission, and punitive damages claims. The
court concluded that Commercial Painting could not establish it justifiably relied on any
representations regarding the construction schedule, durations, or sequencing of the
construction activities and that it could not establish it suffered any damages above and
beyond the damages incurred for breach of contract.

       On July 28, 2011, Commercial Painting filed a Motion to Reconsider, or in the
alternative for Permission to Appeal to this Court, which was denied by the trial court by
order of August 11, 2011. On August 28, 2011, the trial court entered an order denying
Weitz’s original Motion for Summary Judgment pertaining to Commercial Painting’s
contractual claims.

        A bench trial commenced on January 9, 2012. At the conclusion of the proof, the trial
court directed both parties to prepare proposed findings of fact and conclusions of law prior
to closing arguments. Commercial Painting and Weitz complied with the trial court’s order
and closing arguments occurred on November 26, 2012. At the conclusion of this hearing,
however, the trial court provided the parties the opportunity to submit revised proposed
findings of facts and conclusions of law.

       On March 6, 2013, the trial court entered its Memorandum Opinion, and awarded
Commercial Painting a judgment of $450,464.26. Both parties filed timely Motions to Alter
or Amend the Judgment. On August 1, 2013, the trial court entered an Order reducing the
award entered by the trial court in the Memorandum Opinion Order to $448,874.26. The trial
court further awarded Commercial Painting $75,000.00 in attorney’s fees, and $50,000.00
in expert’s fees, thus increasing the total amount of the judgment to $573,874.26.

       The judgment against Weitz was partially satisfied and a notice of partial satisfaction
of judgment was filed in the trial court on August 2, 2013. On August 12, 2013, Weitz filed
a Motion for attorney’s fees. Commercial Painting and Weitz filed Notices of Appeal on
August 23, 2013, and August 29, 2013, respectively. On September 27, 2013, the trial court
entered an Order denying Weitz’s Motion for Attorney’s Fees on the ground that it
considered Commercial Painting the overall prevailing party.




                                              4
                                            Issues Presented 2

        Both parties raise several issues on appeal. From our review, there are five issues in
this case:

1.      Whether the trial court correctly granted summary judgment in favor of Weitz for
        Commercial Paintings’ intentional and negligent misrepresentation, rescission and
        punitive damages claims?
2.      Whether the trial court correctly held that Commercial Painting materially breached
        the contract, and whether the trial court correctly awarded Weitz back-charges based
        upon this breach?
3.      Whether the trial court erred in its award of the damages owed to Commercial


        2
          As a point of practice, we note that the appellate record in this case consists of
thirty-eight volumes of technical record. In our review of every page of this prolific record, we found
that the majority of the pages therein were part and parcel of the protracted discovery that took place in this
case. It is, of course, incumbent upon the Appellant to prepare an adequate record for our review. Tenn.
R. App. P. 24(b). In this case, although Commercial Painting was designated as the Appellant, it appears
that both parties filed notices of appeal and contributed to the state of the record in this case. From our
review of the record, Commercial Painting failed to file any designation of less than the entire record within
the time required by Rule 24 of the Tennessee Rules of Appellate Procedure. Weitz filed a timely
designation of the record, but indicated that no less than the entire record was required to adjudicate this
appeal. In preparing the record, the parties should not lose sight of the other mandates contained in
Tennessee Rule of Appellate Procedure 24. We specifically refer the parties to Tennessee Rule of
Appellate Procedure 24(a), concerning the content of the appellate record. This Rule provides, in relevant
part that:

                 The following papers filed in the trial court are excluded from the record:
                 (1) subpoenas or summonses for any witness or for any defendant when
                 there is an appearance for such defendant; (2) all papers relating to
                 discovery, including depositions, interrogatories and answers thereto,
                 reports of physical or mental examinations, requests to admit, and all
                 notices, motions or orders relating thereto; (3) any list from which jurors
                 are selected; and (4) trial briefs; and (5) minutes of opening and closing of
                 court. Any paper relating to discovery and offered in evidence for any
                 purpose shall be clearly identified and treated as an exhibit. No paper need
                 be included in the record more than once.

Tenn. R. App. P. 24(a) (emphasis added). Had the parties adhered to this rule regarding the exclusion of
discovery and other unneeded or duplicitous filings, our record would certainly have been more manageable
and the interest of judicial economy would have been better served. Because we very often see extraneous
filings in the records, we take this opportunity to remind our future litigants that they should endeavor
to adhere to the rules when submitting records to this Court.


                                                      5
        Painting for extra work performed on the contract?
4.      Whether the trial court erred in its decision with regard to the award of attorney’s fees
        and expenses?
5.      Whether the trial court erred in failing to grant judgment against Weitz’s sureties?

                                           Analysis
                                       Summary Judgment

       At the outset, we examine Commercial Painting’s argument that the trial court erred
in granting summary judgment to Weitz on the its claims for fraud, misrepresentation,
rescission and punitive damages claims. A trial court’s decision to grant a motion for
summary judgment presents a question of law. Our review is therefore de novo with no
presumption of correctness afforded to the trial court’s determination. Bain v. Wells, 936
S.W.2d 618, 622 (Tenn. 1997). This Court must make a fresh determination that the
requirements of Tennessee Rule of Civil Procedure 56 have been satisfied. Abshure v.
Methodist Healthcare-Memphis Hosps., 325 S.W.3d 98, 103 (Tenn. 2010).

         When a motion for summary judgment is made, the moving party has the burden of
showing that “there is no genuine issue as to any material fact and the moving party is
entitled to judgment as a matter of law.” Tenn. R. Civ. P. 56.04. The moving party may
accomplish this by either: (1) affirmatively negating an essential element of the non-moving
party’s claim; or (2) showing that the non-moving party will not be able to prove an essential
element at trial. Hannan v. Alltel Publ’g Co., 270 S.W.3d 1, 8–9 (Tenn. 2008).3 However,
“[i]t is not enough for the moving party to challenge the nonmoving party to ‘put up or shut
up’ or even to cast doubt on a party’s ability to prove an element at trial.” Id. at 8. If the
moving party’s motion is properly supported, “The burden of production then shifts to the
nonmoving party to show that a genuine issue of material fact exists.” Id. at 5(citing Byrd
v. Hall, 847 S.W.2d 208, 215 (Tenn. 1993)). The non-moving party may accomplish this by:
“(1) pointing to evidence establishing material factual disputes that were overlooked or
ignored by the moving party; (2) rehabilitating the evidence attacked by the moving party;
(3) producing additional evidence establishing the existence of a genuine issue for the trial;
or (4) submitting an affidavit explaining the necessity for further discovery pursuant to Tenn.
R. Civ. P., Rule 56.06.” Martin v. Norfolk Southern Railway Co., 271 S.W.3d 76, 84 (Tenn.


        3
          The Hannan standard was recently replaced by the enactment of Tennessee Code Annotated
Section 20-16-101, which is intended to “return the summary judgment burden-shifting analytical framework
to that which existed prior to Hannan.” Coleman v. S. Tenn. Oil Inc., No. M2011-01329-COA-R3-CV,
2012 WL 2628617, at *5 n.3 (Tenn. Ct. App. July 5, 2012). Tennessee Code Annotated Section 20-16-101
applies “to actions filed” on or after July 1, 2011. Because this action was filed in 2006, the Hannan
standard remains in effect.

                                                   6
2008) (citations omitted).

       When reviewing the evidence, we must determine whether factual disputes exist. In
evaluating the trial court’s decision, we review the evidence in the light most favorable to the
nonmoving party and draw all reasonable inferences in the nonmoving party’s favor. Stovall
v. Clarke, 113 S.W.3d 715, 721 (Tenn. 2003). If we find a disputed fact, we must
“determine whether the fact is material to the claim or defense upon which summary
judgment is predicated and whether the disputed fact creates a genuine issue for trial.”
Mathews Partners, L.L.C. v. Lemme, No. M2008-01036-COA-R3-CV, 2009 WL 3172134,
at *3 (Tenn. Ct. App. Oct. 2, 2009) (citing Byrd, 847 S.W.2d at 214). “A disputed fact is
material if it must be decided in order to resolve the substantive claim or defense at which
the motion is directed.” Byrd, 847 S.W.2d at 215. A genuine issue exists if “a reasonable
jury could legitimately resolve the fact in favor of one side or the other.” Id. “Summary
Judgment is only appropriate when the facts and the legal conclusions drawn from the facts
reasonably permit only one conclusion.” Landry v. South Cumberland Amoco, et al, No.
E2009-01354-COA-R3-CV, 2010 WL 845390, at *3 (Tenn. Ct. App. March 10, 2010) (citing
Carvell v. Bottoms, 900 S.W.2d 23 (Tenn. 1995)).

        “When considering the evidence, the reviewing court must consider the evidence in
a light most favorable to the non-moving party and must resolve all reasonable inferences in
the nonmoving party's favor.” King v. Betts, 354 S.W.3d 691, 712 (Tenn. 2011) (citing B
& B Enters. of Wilson Cnty., LLC v. City of Lebanon, 318 S.W.3d 839, 845 (Tenn. 2010).
At this stage, the non-movant’s evidence is taken as true, and the trial judge is not to weigh
the evidence. See McCarley v. West Quality Food Serv., 960 S.W.2d 585, 588 (Tenn. 1998).
 “Summary judgment procedure is not a substitute for trial. It is only when there is no
disputed issue of material fact that a summary judgment should be granted. If such fact issue
is present, the matter must not be resolved by a battle of affidavits, but must be resolved by
a trial on the merits.” Stone v. Hinds, 541 S.W.2d 598, 599 (Tenn. Ct. App. 1976).

       In this case, the trial court granted partial summary judgment to Weitz, stating:

              [I]t appears to the Court that there are no genuine issues as to
              any facts material to the new claims for relief asserted by
              Commercial Painting Company, Inc. in its Amended Complaint
              to Enforce Mechanics’ and Materialmen’s Lien and for
              Damages, specifically Count VII—Intentional/Negligent
              Misrepresentation and Fraud as to Defendant Weitz; Count
              VIII—Rescission/Reformation of Contract; and Count
              IX—Punitive Damages. It further appears to the Court that
              Commercial Painting Company, Inc. cannot establish all of the

                                               7
               essential elements of these claims. Without limitation, the Court
               finds Commercial Painting Company, Inc. cannot establish it
               justifiably relied upon any representations with regard to the
               construction schedules, durations, or sequencing of the
               construction project at issue here or that it suffered damages as
               a result of the alleged fraud above and beyond those damages
               allegedly incurred for breach of contract. As a result, TheWeitz
               Company, LLC’s Partial Motion for Summary Judgment is well
               taken.

       Commercial Painting does not dispute that reliance is an essential element of an
intentional misrepresentation4 claim. Indeed, in order to prevail on a claim for intentional
misrepresentation, a plaintiff must show:

               (1) that the defendant made a representation of a present or past
               fact; (2) that the representation was false when it was made; (3)
               that the representation involved a material fact; (4) that the
               defendant either knew that the representation was false or did
               not believe it to be true or that the defendant made the
               representation recklessly without knowing whether it was true
               or false; (5) that the plaintiff did not know that the
               representation was false when made and was justified in
               relying on the truth of the representation; and (6) that the
               plaintiff sustained damages as a result of the representation.

Hodge v. Craig, 382S.W.3d 325, 343 (Tenn. 2012) (emphasis added) (citing Walker v.
Sunrise Pontiac-GMC Truck, Inc., 249 S.W.3d 301, 311 (Tenn. 2008)). Where intentional
misrepresentation is shown, it may be a ground for rescission of a contract. See Atkins v.
Kirkpatrick, 823 S.W.2d 547, 552 (Tenn. Ct. App. 1991). Thus, reliance is also required to
prevail on Commercial Painting’s rescission claim. Reliance is also an essential element of
a negligent misrepresentation claim; in order to prevail on a claim for negligent
misrepresentation, a plaintiff must establish that:

               One who, in the course of his business, profession, or


       4
          Recently our Tennessee Supreme Court clarified that “intentional misrepresentation,”
“fraudulent misrepresentation,” and “fraud” are different names for the same cause of action. See Hodge
v. Craig, 382S.W.3d 325, 342 (Tenn. 2012) (citing Concrete Spaces, Inc. v. Sender, 2 S.W.3d 901, 904
n.1 (Tenn. 1999)). The Court, therefore, suggested that this tort be referred to as “intentional
misrepresentation” henceforth.

                                                  8
              employment, or during a transaction in which he had a
              pecuniary interest, supplies false information for the guidance
              of others in their business transactions, is subject to liability for
              pecuniary loss caused to them by their justifiable reliance upon
              such information, if he fails to exercise reasonable care or
              competence in obtaining or communicating the information.

McElroy v. Boise Cascade Corp., 632 S.W.2d 127, 130 (Tenn. Ct. App. 1982) (emphasis
added) (quoting Haynes v. Cumberland Builders, Inc., 546 S.W.2d 228, 232 (Tenn. Ct.
App. 1976)). Thus, there is no dispute that Commercial Painting would have been required,
at trial, to show justified reliance.

        Instead, Commercial Painting argues that the trial court applied an improper standard
in granting summary judgment on the ground that Commercial Painting “cannot establish it
justifiably relied upon any misrepresentations with regard to the construction schedules.”
According to Commercial Painting, this finding is simply insufficient to sustain a grant of
summary judgment. To support this contention, Commercial Painting relies on the Tennessee
Supreme Court’s decision in Hannan v. Alltel Publishing Co., 270 S.W.3d 1 (Tenn. 2008),
which provides:

              [A] moving party’s burden of production in Tennessee differs
              from the federal burden. It is not enough for the moving party
              to challenge the nonmoving party to “put up or shut up” or
              even to cast doubt on a party's ability to prove an element at
              trial. Nor has our Court ever followed the standard put forth by
              Justice Koch in his dissent, that the moving party may simply
              show that the nonmoving party “lacks evidence to prove an
              essential element of its claim.” See Blair [v. West Town Hall],
              130 S.W.3d [761,] 768 [(Tenn. 2004)]; Staples [v. CBL &
              Assoc., Inc.], 15 S.W.3d [83,] 88 [(Tenn. 2000)]; McCarley [v.
              West Quality Food Serv.], 960 S.W.2d [585,] 588 [(Tenn.
              1998)]. This standard is identical to Justice Brennan’s standard,
              which we rejected in Byrd. Byrd, 847 S.W.2d at 215 n. 5; see
              Celotex, 477 U.S. at 331, 106 S.Ct. 2548 (Brennan, J.,
              dissenting).
                      In summary, in Tennessee, a moving party who seeks to
              shift the burden of production to the nonmoving party who
              bears the burden of proof at trial must either: (1) affirmatively
              negate an essential element of the nonmoving party's claim; or
              (2) show that the nonmoving party cannot prove an essential

                                               9
              element of the claim at trial.

Hannan, 270 S.W.3d at 8–9 (emphasis added). Based upon the trial court’s order, it is clear
that it granted summary judgment on the basis of the second prong, e.g., that “the non-
moving party [i.e., Commercial Painting] will not be able to prove an essential element at
trial.” Id. Specifically, the trial court ruled that Commercial Painting was unable to establish
either reliance or damages, as required for a claim of intentional or negligent
misrepresentation, as well as rescission based upon misrepresentation.

        The Hannan decision, however, created a particularly high standard for defendants
when attempting to gain summary judgment under this prong. The fact that the plaintiff
submits no evidence, at the summary judgment stage, to prove all the essential elements of
his or her claims is simply insufficient to sustain a grant of summary judgment. See id. at *9
(holding that it is inappropriate to grant summary judgment based upon the non-moving
party’s failure to submit all evidence to prove his or her claim at summary judgment).
Instead, the moving party must conclusively establish that the plaintiff will be unable to
prove his or her claim at trial. See In re Estate of Storey, No. W2010-00819-COA-R3-CV,
2011 WL 2174901, at *22 (Tenn. Ct. App. May 31, 2011) (holding that summary judgment
was inappropriate where the defendant failed to “conclusively” establish that an element of
the plaintiff’s claim could not be proved at trial), perm. app. denied (Tenn. Oct. 18, 2011).
Indeed, this Court has described the Hannan standard as a “substantially more rigorous
standard,” than prior summary judgment standards in Tennessee and elsewhere. White v.
Target Corp., No. W2010-02372-COA-R3-CV, 2012 WL 6599814, at *7 (Tenn. Ct. App.
Dec. 18, 2012). As recently explained by this Court:

              Under Hannan, to obtain summary judgment in its favor, [the
              defendant] must negate an element of [the plaintiff’s] claim or
              show that [the plaintiff] cannot establish the elements of her
              claim. It is not enough to say . . . that [the plaintiff] has not yet
              proffered evidence to substantiate her assertion[s] . . . . Under
              that circumstance, [the defendant] has not “disprove[d] an
              essential factual claim” made by [the plaintiff], and therefore
              has not shifted the burden to [the plaintiff].

White, 2012 WL 6599814, at *7 (footnote omitted). The White Court further stated:

              Under Hannan, as we perceive the ruling in that case, it is not
              enough to rely on the nonmoving party’s lack of proof even
              where, as here, the trial court entered a scheduling order and
              ruled on the summary judgment motion after the deadline for

                                               10
              discovery had passed. Under Hannan, we are required to
              assume that the nonmoving party may still, by the time of trial,
              somehow come up with evidence to support her claim.

White, 2012 WL 6599814, at *7, n.3.

        Here, the trial court’s order granting summary judgment indicates that, based upon the
evidence in the record, Commercial Painting could not establish the essential elements of its
claims. Nothing in the trial court’s order indicates, however, that Weitz had conclusively
established that Commercial Painting would be unable to establish these claims at trial. Thus,
the trial court’s order did not comply with Hannan.

        The problem created by the trial court’s decision is emphasized by Weitz’s own
appellate brief. In its brief, Weitz takes issue with Commercial Paintings’ argument on this
issue, as it relies on evidence submitted at trial. According to Weitz, “[t]his Court should not
and cannot consider testimony or evidence not part of the summary judgment record in
reviewing the [t]rial [c]ourt’s summary judgment decision.” In order to prevail in its
summary judgment motion, Weitz was not simply required to prove that Commercial
Painting could not establish all the elements of its claim at the summary judgment stage, but
that Commercial Painting would be unable to establish these elements at trial. Thus, trial
court testimony that would support a finding that Commercial Painting established the
elements of its claim supports Commercial Painting’s argument that the trial court
prematurely granted judgment on these claims in Weitz’s favor. Accordingly, we agree that
the trial court applied an incorrect standard in granting partial summary judgment.

       On appeal, Weitz argues that in addition to the trial court’s ruling that Commercial
Painting failed to establish essential elements of its claim, Weitz also affirmatively negated
essential elements of Commercial Paintings’ intentional and negligent misrepresentation
claims. Specifically, Weitz argues that undisputed proof in the record shows that
Commercial Painting did not reasonably rely upon any of the alleged false or misleading
representations made by Weitz. Weitz also argues that decisions in other jurisdictions have
concluded that misrepresentations with regard to construction schedules cannot support
claims for intentional or negligent misrepresentation. See Crawford Painting & Drywall Co.
v. J. W. Bateson Co., 857 F.2d 981, 985–87 (5th Cir. 1988) (holding that claim regarding
misrepresentation of construction schedule sounded in contract, rather than in tort);
Premier-New York, Inc. v. Travelers Property Cas. Corp., 867 N.Y.S.2d 20 (N.Y. Sup.
2008) (holding that a construction schedule is not a representation upon which reliance can
reasonably be placed); Ebenisteire Beaubois Ltee v. Marous Bros. Construction, Inc., No.
02 CV 985, 2002 WL 32818011 (N.D. Ohio Oct. 17, 2002) (holding that the plaintiff’s
misrepresentation claim sounds in contract, rather than in tort). From our review of the trial

                                              11
court’s order granting summary judgment, however, the trial court did not cite either of these
arguments as a basis for its decision to grant summary judgment, but instead granted
summary judgment merely upon its conclusion that Commercial Painting was unable to
establish the essential elements of its claim or any damages beyond contract damages.5

        The Tennessee Supreme Court recently addressed this Court’s duty to examine the
record in order to determine whether a trial court properly granted summary judgment when
the trial court’s order does not provide sufficient legal grounds to support that decision. See
Smith v. UHS of Lakeside, Inc., --- S.W.3d ----, 2014 WL 3429204 (Tenn. 2014). According
to the Court:

                        Despite the amendments to Tenn. R. Civ. P. 56.04
                 making the statement of grounds mandatory, the Court of
                 Appeals has been reticent to vacate summary judgment orders
                 that plainly do not comply with Tenn. R. Civ. P. 56.04 and to
                 remand them to the trial court for further consideration. The
                 court continues to conduct archeological digs and to review
                 summary judgment orders when the basis for the trial court's
                 decision can be readily gleaned from the record and to remand
                 the case only when their practiced eyes cannot discern the
                 grounds for the trial court's decision.
                        We readily agree that judicial economy supports the
                 Court of Appeals’ approach to the enforcement of Tenn. R. Civ.


        5
          The trial court’s determination that Commercial Painting would be unable to establish damages
beyond contract damages appears to implicate the holding in Ebenisteire, a federal case cited by Weitz to
support its argument that issues with a construction schedule cannot support a misrepresentation claim.
Specifically, the United States District Court in Ebenisteire states:

                 This Court finds that where the damages alleged in a plaintiff's
                 misrepresentation claim are identical to the damages alleged for a breach
                 of contract, the fact that the plaintiff alleges a material breach of contract
                 will not, in and of itself, permit a party to assert a claim for
                 misrepresentation.

Ebenisteire, 2002 WL 32818011, at *11. The trial court’s summary judgment order, however, does not cite
Ebenisteire or any of the other cases cited by Weitz. Further, unlike the order in Ebenisteire, the trial court
here included no analysis or reasoning to support its decision that Commercial Painting is unable to prove
any damages other than contract damages. Finally, as previously discussed, our decision to vacate the trial
court’s order herein is based on the trial court’s application of an incorrect standard for granting summary
judgment. The district court in Ebenisteire applied the federal standard, which is far less rigorious than the
standard adopted by the Hannan Court. See Hannan, 270 S.W.3d at 8–9; White, 2012 WL 6599814, at *7.

                                                      12
              P. 56.04 in proper circumstances when the absence of stated
              grounds in the trial court’s order does not significantly hamper
              the review of the trial court's decision. However, in the future,
              the resolution of issues relating to a trial court's compliance or
              lack of compliance with Tenn. R. Civ. P. 56.04 should also take
              into consideration the fundamental importance of assuring that
              a trial court's decision either to grant or deny a summary
              judgment is adequately explained and is the product of the trial
              court’s independent judgment.

UHS of Lakeside, 2014 WL 3429204, at *10. Thus, the Tennessee Supreme Court held that
it is not the Court of Appeals’ duty to perform an “archeological dig” of the record to
determine whether summary judgment is justified. Id. Instead, that form of review should be
limited to those circumstances where the trial court’s decision can be “readily gleaned from
the record” or where “the absence of stated grounds in the trial court’s order does not
significantly hamper the review of the trial court’s decision.” Id.

        In this case, the appellate record contains twenty-five volumes of documents that were
filed prior to the trial court’s decision on Weitz’s summary judgment motion. In addition, the
trial court’s written order granting summary judgment makes no mention of the other
arguments advanced by Weitz, nor does it contain any reference to the undisputed facts that
support its decision, or any other analysis that would illuminate the trial court’s reasoning.
In this circumstance, we conclude that the proper remedy is to vacate the order of the trial
court and remand for further proceedings on this issue. Our ruling herein, however, does not
preclude Weitz from raising these grounds in a properly-supported motion for summary
judgment upon remand.

                                     Remaining Issues

        As we perceive it, our next consideration must be whether the vacatur of the trial
court’s summary judgment order precludes consideration of the remaining issues in this case.
As previously noted, each party has raised numerous issues in this case regarding the
subcontract at issue. Simply put, Commercial Painting contends that it should have been
awarded more under the subcontract, while Weitz argues that it should be required to pay less
pursuant to the subcontract. These arguments, however, presuppose the existence of a valid
contract between the parties. As previously discussed, in Commercial Painting’s Amended
Complaint, it contends that the subcontract “should be rescinded in its entirety.” Because we
have vacated the trial court’s summary judgment order, this claim remains a possible claim
for relief. The Tennessee Court of Appeals has described the remedy of rescission as “the
unmaking of a contract, or an undoing of it from the beginning, and not merely a termination,

                                             13
. . . [.] It is the annulling, abrogation of the contract and the placing of the parties to it in
status quo.” Stonecipher v. Estate of Gray, No. M1998-00980-COA-R3-CV, 2001 WL
468673, at *4 n.2 (Tenn. Ct. App. May 4, 2001) (quoting 22 Tenn. Juris., Rescission,
Cancellation and Reformation § 1 at 34 (1999)). We recognize that rescission of a contract
is an “extreme” remedy that courts should be hesitant to employ. Loveday v. Cate, 854
S.W.2d 877, 879 (Tenn. App. 1992); see also Douglas v. Foster, No.
M2000-03177-COA-R3-CV, 2002 WL 83605, at *1 (Tenn. Ct. App. Jan. 22, 2002)
(“Rescission, however, is not looked upon lightly and will be awarded only under the most
demanding circumstances.”) (citing Early v. Street, 241 S.W.2d 531 (Tenn. 1951) (noting
that rescission should be awarded “very sparingly”). However, the decision as to whether a
situation warrants rescission rests in the sound discretion of the trial court. See Vakil v.
Idnani, 748 S.W.2d 196, 199 (Tenn. Ct. App. 1987).

         In this case, should Commercial Painting prevail on its misrepresentation and
rescission claims, the contract would be declared “void.” Accordingly, the damages awarded
to either party based on the contract would be required to be reexamined. Consequently,
consideration of these issues would be advisory at this stage in the litigation.“It is not the
purview of this Court to engage in the rendering of advisory opinions on hypothetical facts.”
Island Properties Associates v. Reaves Firm, Inc., 413 S.W.3d 392, 402 (Tenn. Ct. App.
2013) (citing Third Nat’l Bank v. Carver, 31 Tenn. App. 520, 218 S.W.2d 66, 69 (Tenn. Ct.
App. 1948)). Accordingly, we decline to consider the remaining issues in this case, as they
may be affected by further proceedings in the trial court.6 The remaining issues are, therefore,
pretermitted.

                                           Conclusion
       The judgment of the Chancery Court of Shelby County is vacated and this cause is
remanded to the trial court for all further proceedings as are necessary and are consistent with
this Opinion. Costs of this appeal are taxed to Appellee The Weitz Company, Inc., for which
execution may issue if necessary.




        6
           We recognize that the trial judge in this case was appointed to the Tennessee Court of Appeals
after the conclusion of this case in the trial court. Accordingly, proceedings on remand will necessarily take
place with another trial judge presiding. Regardless, the Tennessee Supreme Court has encouraged this Court
to remand summary judgment issues to the trial court where sufficient legal grounds for the grant of summary
judgment are not presented, in order to insure both that the decision is “adequately explained and is the
product of the trial court’s independent judgment.” UHS of Lakeside, 2014 WL 3429204, at *10. Further,
the Tennessee Supreme Court has held that courts “may not render advisory opinions based on hypothetical
facts.” Colonial Pipeline Co. v. Morgan, 263 S.W.3d 827, 838 (Tenn. 2008). Accordingly, remand to the
trial court is the appropriate remedy in this case.

                                                     14
     _________________________________
     J. STEVEN STAFFORD, JUDGE




15